
	
		I
		111th CONGRESS
		1st Session
		H. R. 3623
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to provide funding for successful claimants following a determination on the
		  merits of Pigford claims related to racial discrimination by the Department of
		  Agriculture.
	
	
		1.FindingsCongress finds the following:
			(1)The claims of a significant number of
			 African-American farmers who brought discrimination cases against the
			 Department of Agriculture in the case Pigford v. Glickman were denied without
			 such farmers receiving a hearing on the merits of those claims.
			(2)Section 14012 of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2210) states that it is
			 Congress’ express intent that such section be liberally construed so as
			 to effectuate its remedial purpose of giving a full determination on the merits
			 for each Pigford claim previously denied that determination, and
			 explicitly authorizes expedited resolutions to Pigford claims.
			(3)Such section authorizes the expenditure of
			 $100,000,000 from the Commodity Credit Corporation for the purpose of
			 addressing such claims.
			(4)The $100,000,000
			 expenditure was not intended to serve as a cap, but was intended to serve as a
			 place-holder allowing Congress to increase funding as necessary so that each
			 Pigford claim may be determined on the merits.
			(5)The number of African-American farmers who
			 have had discrimination claims against the Department of Agriculture unfairly
			 denied may total more than 77,000 persons.
			(6)Funding in
			 addition to the $100,000,000 made available in such section 14012 will be
			 needed to achieve Congress’ intent to carry out the remedial purpose of having
			 each Pigford claim determined on the merits.
			2.Funding for
			 Pigford claimsSection 14012
			 of the Food, Conservation, and Energy Act of 2008 (122 Stat. 2209; Public Law
			 110–246) is amended—
			(1)by striking
			 subsection (c) and inserting the following:
				
					(c)Criminal
				penalties
						(1)In
				generalIt shall be unlawful for any person to—
							(A)knowingly execute,
				or attempt to execute, a scheme or artifice to defraud, or obtain money or
				property from any person by means of false or fraudulent pretenses,
				representations, or promises, relating to the eligibility or ability of a
				person to—
								(i)file a civil
				action relating to a Pigford claim;
								(ii)submit a
				late-filing request under section 5(g) of the consent decree;
								(iii)obtain a
				determination on the merits of a Pigford claim; or
								(iv)recover damages
				or other relief relating to a Pigford claim; and
								(B)for the purpose of
				executing the scheme or artifice or attempting so to do, or obtaining the money
				or property—
								(i)place or deposit,
				or cause to be placed or deposited, any matter or thing to be sent or delivered
				by the Postal Service or any private or commercial interstate carrier;
								(ii)take or receive
				any matter or thing sent or delivered by the Postal Service or any private or
				commercial interstate carrier;
								(iii)knowingly cause
				to be delivered by the Postal Service or any private or commercial interstate
				carrier any matter or thing according to the direction on the matter or thing,
				or at the place at which the matter or thing is directed to be delivered by the
				person to whom it is addressed; or
								(iv)transmit, or
				cause to be transmitted, any writings, signs, signals, pictures, or sounds by
				means of wire, radio, or television communication in interstate or foreign
				commerce.
								(2)PenaltyAny
				person who violates paragraph (1) shall be fined under title 18, United States
				Code, imprisoned for not more than 5 years, or
				both.
						;
				and
			(2)in subsection (i),
			 by striking paragraph (2) and inserting the following:
				
					(2)Permanent
				judgment appropriation
						(A)In
				generalAfter the expenditure of all funds made available under
				paragraph (1), any additional payments or debt relief in satisfaction of claims
				against the United States under subsection (b) and for any actions under
				subsection (f) or (g) shall be paid from amounts appropriated under section
				1304 of title 31, United States Code.
						(B)Authorization of
				certain expensesReasonable attorney’s fees, administrative
				costs, and expenses described in section 14(a) of the consent decree and
				related to adjudicating the merits of claims brought under subsection (b), (f),
				or (g) shall be paid from amounts appropriated under section 1304 of title 31,
				United States Code.
						(3)Authorization of
				appropriationsIn addition to any other funds made available
				under this subsection, there are authorized to be appropriated such sums as are
				necessary to carry out this
				section.
					.
			
